DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leak et al. (US 2013/0267908 A1).
With regard to claim 1, Leak et al. teach a syringe assembly, comprising: an assembly housing (generally see Fig. 1, [0074] notes a housing may be provided but is not shown in all Figures for clarity); a first syringe disposed within the assembly housing, the first syringe comprising: a first syringe body defining a first syringe cavity and a first syringe port, wherein the first syringe port is in fluid communication with the first syringe cavity (Fig. 12 member 6 port at distal end in connection to the needle); and a first plunger movable within the first syringe cavity and defining a first chamber in the first syringe cavity, wherein the first chamber is in fluid communication with the first syringe port (see Reference Figure 1 below), the first plunger comprising a first gear rack extending from a surface of the first plunger and longitudinally along the first plunger (Fig. 12 plunger further includes member 222, as the plunger is taken to further include member 222 the gear rack is taken to extend from the plunger, alternatively note there are structures that connect the plunger portion shown in Reference Figure 1 and member 222 

    PNG
    media_image1.png
    975
    632
    media_image1.png
    Greyscale


With regard to claims 4 and 5, see Figs. 13, the gears is engaged with the racks when pushing and delivering ([0107]).
With regard to claims 6 and 7, see Fig. 14 member 248 is taken as the main pusher shaft and 244 is taken as an intermediate pusher shaft (see at least [0106] members 244 and 248 are capable of relative movement with each other, as such the intermediate member is considered to be releasably coupled, further these components are separate structure which can be separated from each other).
With regard to claim 8, as shown in Fig. 14 member 248 is threadably connected within 244 (further generally see Fig. 11 which shows internal threads surrounding the spindle), the threads on intermediate member 244 extend radially inward of the shaft to engage the main shaft 248 and as such are taken as a plurality of ears.
With regard to claim 10, member 230 is taken as a second posher as it is involved in the advancement of the second plunger and member 220 is taken as a second pusher extension as it is one of several structures which couples 230 to 248 (Fig. 12).
With regard to claim 19, Leak et al. teach medication delivery system, comprising: a syringe assembly, comprising: an assembly housing (generally see Fig. 1, [0074] notes a housing may be provided but is not shown in all Figures for clarity); a first syringe disposed within the assembly housing, the first syringe comprising: a first syringe body defining a first syringe cavity and a first syringe port, wherein the first syringe port is in fluid communication with the first syringe cavity (Fig. 12 member 6 port at distal end in connection to the needle); and a first 
With regard to claim 20, the needle is taken as the flow delivery line (exemplary Fig. 1 member 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leak et al. (US 2013/0267908 A1) as applied to claim 1 above, and further in view of Guo et al. (US 2019/0321021 A1).
With regard to claims 11 and 12, Leak et al. teach a housing is provided ([0074]) but does not specifically disclose a hinged cover an a window.  However, Guo et al. teach a housing for a dual syringe assembly in which a hinged arrangement is used with viewing windows to examine the contents of the device which includes springs to retain the syringes in place and aid in release ([0056], [0064], Figs. 5 hinged members 310 and 315).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a hinged housing with windows in Leak et al. as in Guo et al. as Leak et al. teach using a housing and the housing provided by Guo et al. aids in syringe retention and release and allows viewing .

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner has addressed the new limitations as rejected above.  At this time the claims do not recite any specific direct structural connect between the gear racks and the plunger or specific structure to the plunger itself that describes how the gear rack extends from the plunger.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Examiner would note Dai et al. (US 2007/0060894 A1) and Sibbitt Jr. et al. (US 2007/0016144) which disclose devices with gear racks and plungers.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783